      Case 1:19-cv-07024-LAP Document 61 Filed 08/16/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOANNE JAFFE,

                   Plaintiff,                19 Civ. 7024 (LAP)

-against-

CITY OF NEW YORK et al.,                            ORDER

                   Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Defendant’s letter, dated August

13, 2021 (dkt. no. 60), requesting that Plaintiff file under

seal certain documents that will accompany Plaintiff’s

contemplated motion.

    As an initial matter, Plaintiff is reminded of the Court’s

Individual Practices pertaining to pre-motion conferences and

the requirements of Local Civil Rule 37.2.

    To the extent that Plaintiff complies with the procedural

requirements for filing her contemplated motion, Plaintiff shall

file any documents marked “confidential,” and any reference to

the substance of materials marked “confidential,” under seal.

At the same time, Plaintiff shall also produce to the Court the

documents marked “confidential” so that the Court may conduct an

in-camera review to assess what materials can be docketed

publicly.



                                   1
         Case 1:19-cv-07024-LAP Document 61 Filed 08/16/21 Page 2 of 2



    SO ORDERED.

Dated:       New York, New York
             August 16, 2021

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      2
